People v Scott (2017 NY Slip Op 04679)





People v Scott


2017 NY Slip Op 04679


Decided on June 9, 2017


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 9, 2017
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, DEJOSEPH, TROUTMAN, AND SCUDDER, JJ.


730 KA 15-01897

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vKENNETH SCOTT, DEFENDANT-APPELLANT. 


DAVID J. FARRUGIA, PUBLIC DEFENDER, LOCKPORT (JOSEPH G. FRAZIER OF COUNSEL), FOR DEFENDANT-APPELLANT. 
THEODORE A. BRENNER, DEPUTY DISTRICT ATTORNEY, LOCKPORT (THOMAS H. BRANDT OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Niagara County Court (Matthew J. Murphy, III, J.), rendered October 28, 2015. The judgment revoked defendant's sentence of probation and imposed a sentence of imprisonment. 
It is hereby ORDERED that the judgment so appealed from is unanimously affirmed.
Entered: June 9, 2017
Frances E. Cafarell
Clerk of the Court